

 
CASH COLLATERAL DEPOSIT LETTER
 
As of: February 13, 2006
 
Laurus Master Fund, Ltd.
 
825 Third Avenue
 
New York, New York 10022
 
Ladies and Gentlemen:
 
Reference is hereby made to the following agreements, as each is amended,
modified or supplemented from time to time: (i) that certain Securities Purchase
Agreement dated as of the date hereof by and among Creative Vistas, Inc. (the
“Parent”), Iview Holding Corp., Iview Digital Video Solutions Inc. (“Iview”) and
Laurus Master Fund, Ltd. (“Laurus”) (the “Securities Purchase Agreement”); (ii)
a secured term note in the aggregate principal amount of Eight Million Two
Hundred and Fifty Thousand Dollars in lawful money of the United States
(USD$8,250,000) issued by the Parent (the “Company Note”); (iii) a secured term
note in the aggregate principal amount of Two Million Dollars in lawful money of
the United States (USD$2,000,000) issued by Iview Digital Video Solutions Inc.
(the “Iview Note”); (iv) each Related Agreement (as defined in the Securities
Purchase Agreement); (v) the Securities Purchase Agreement dated as of December
31, 2005 between Cancable Inc., Cancable Holding Corp. and Parent, (the “2005
Securities Purchase Agreement”); (vi) each Related Agreement as defined in the
2005 Securities Purchase Agreement (the “2005 Related Agreements”); (the
Securities Purchase Agreement, the Related Agreements, the 2005 Securities
Purchase Agreement, the 2005 Related Agreements and any and all other agreements
related to any of the foregoing documents, collectively, the “Laurus
Documents”). Capitalized terms not otherwise defined herein shall be given the
meaning ascribed to them in the Iview Note.
 
As collateral security for the payment of monetary amounts and all covenants and
duties regarding such amounts, of any kind or nature, present or future, whether
or not evidenced by any note, agreement or other instrument, arising under the
Laurus Documents (the “Secured Obligations”), the Parent, Iview and their
respective Subsidiaries (as such term is defined in the Securities Purchase
Agreement) acknowledge that USD$500,000 will be on deposit with Laurus (the
deposit hereinafter referred to as the “Iview Closing Collateral Deposit”). The
Iview Closing Collateral Deposit shall be held pursuant to the terms of this
letter. This deposit of the Iview Closing Collateral Deposit shall not
constitute a redemption of any note or other instrument made by the Parent or
any of its Subsidiaries in favor of Laurus. The Iview Closing Collateral Deposit
shall be held in an interest bearing deposit account for the benefit of Iview,
with all interest earned by Laurus thereon being added to the principal amount
of the Iview Closing Collateral Deposit. On each Repayment Date, Laurus shall
apply any part of the Iview Closing Collateral Deposit to any payment obligation
then due and owing to Laurus under the Iview Note. In the event that any Iview
Obligations remain outstanding after giving effect to any application of the
Iview Closing Collateral Deposit, Iview shall be liable for any deficiency.
 

--------------------------------------------------------------------------------


 
Laurus and its successors and assigns may, without demand of performance or
advertisement or notice of any kind to or upon the Parent, Iview or any of their
respective Subsidiaries (each of which demands, advertisements and/or notices
are hereby expressly waived), immediately upon a default by the Parent, Iview or
any of their respective Subsidiaries in any payment obligation due and owing to
Laurus under any of the Laurus Documents, appropriate and apply all or any part
of the Iview Closing Collateral Deposit to the payment in whole or in part, in
such order as Laurus may elect, of the Secured Obligations until the Secured
Obligations have been indefeasibly paid in full.
 
When all of the Secured Obligations have been paid and/or are otherwise
indefeasibly paid in full and the Laurus Documents irrevocably terminated, any
sums still on deposit hereunder shall, unless Laurus is instructed by a court of
competent jurisdiction to the contrary, be returned to Iview.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
2

--------------------------------------------------------------------------------




 
This letter agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and shall be governed
by and construed in accordance with the laws of the State of New York.
 
Very truly yours,

   
 
CANCABLE HOLDING CORP.
   
 
By:
 
/s/ DOMINIC BURNS
   
Name: Dominic Burns
Title: President




   
 
IVIEW DIGITAL VIDEO SOLUTIONS INC.
   
 
By:
 
/s/ SAYAN NAVARATNAM
     
Name: Sayan Navaratnam
Title: President




   
CANCABLE INC.
   
 
By:
 
/s/ HEUNG HUNG LEE
     
Name: Heung Hung Lee
Title: Secretary




   
CANCABLE, INC.
   
By:
/s/ ROSS JEPSON
     
Name: Ross Jepson
Title: President and Secretary




   
CREATIVE VISTAS, INC.
   
 
By:
 
/s/ DOMINIC BURNS
     
Name: Dominic Burns
Title: President




   
CREATIVE VISTAS ACQUISITION CORP.
   
 
By:
 
/s/ SAYAN NAVARATNAM
     
Name: Sayan Navaratnam
Title: President and Secretary




   
A.C. TECHNICAL SYSTEMS LTD.
   
 
By:
 
/s/ DOMINIC BURNS
     
Name: Dominic Burns
Title: President and Secretary




   
IVIEW HOLDING CORP.
   
 
By:
 
/s/ DOMINIC BURNS
     
Name: Dominic Burns
Title: President



 
3

--------------------------------------------------------------------------------

 


Accepted and Acknowledged by:
 
LAURUS MASTER FUND, LTD.
 
 
By:
 
/s/ EUGENE GRIN
 
Name: Eugene Grin
Title: Director
 

 
 
 
4

--------------------------------------------------------------------------------

 

